PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/228,996
Filing Date: 21 Dec 2018
Appellant(s): PANG et al.



__________________
Alan C. Pattillo
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 04/27/2021.

(1) Grounds of Rejection to be Reviewed on Appeal

Every ground of rejection set forth in the Office action dated 01/28/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

Claims 1, 3, 5, 6, 10, 11, 13, 15, 16 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Sebillottte-Arnaud et al. (US 2006/0013787, Jan. 19, 2006).

WITHDRAWN REJECTIONS

The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  

Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

(2) Response to Argument

Appellant argues that ¶ [0057] in combination with ¶¶ [0013-0018] and [0045] teaches that to be capable of removing makeup, a makeup-removing composition requires an aqueous phase, an emulsifying system, and a lipophilic phase containing at least one oil, which may optionally include a makeup-removing oil. 
The Examiner does not find Appellant’s argument to be persuasive. Sebillotte-Arnaud et al. disclose in ¶ [0057] wherein the composition preferably contains at least one makeup-removing oil, to which one or more other oils, that may or may not be makeup-removing, may be added. Thus, Sebillotte-Arnaud et al. disclose oils that remove makeup by disclosing a makeup-removing oil. This is further supported by Sebillotte-Arnaud disclosing wherein there are other oils that are not makeup-removing. Since makeup-removing oils remove makeup, it would have been obvious to one of ordinary skill in the art to have formulated a makeup-removing composition consisting of the makeup-removing oils disclosed by Sebillotte-Arnaud. Appellant has not shown wherein the makeup-removing oils are incapable of removing makeup. Sebillotte-Arnaud et al. disclosing a makeup-removing composition comprising an aqueous phase, an emulsifying system, and a lipophilic phase, which may optionally include a makeup-removing oil, does not mean that the makeup-removing oils are incapable of removing some makeup by itself. As such, Appellant’s argument is unpersuasive. 

Appellant argues that since Sebillotte-Arnaud et al. teach a composition that contains at least one oil (that is not a makeup-removing oil) in its lipophilic phase is 
The Examiner disagrees and does not find Appellant’s argument to be persuasive. It is not clear where Sebillotte-Arnaud et al. disclose a composition containing at least one oil (that is not a makeup-removing oil) in its lipophilic phase is capable of removing makeup. Sebillotte-Arnaud et al. disclosing in ¶ [0057] wherein the composition preferably contains at least one makeup-removing oil does not mean that that the composition of Sebillote-Arnaud et al. is capable of removing makeup without a makeup-removing oil. Sebillote-Arnaud et al. discloses suitable oils for the lipophilic phase in ¶¶ [0048]-[0054]. Appellant has not shown wherein these oils are not makeup-removing oils. In fact ¶ [0050] discloses wherein isopropyl myristate is a suitable oil and ¶ [0060] discloses wherein isopropyl myristate is a makeup-removing oil.
 Moreover, even if Sebillote-Arnaud et al. disclose a makeup-removing composition not comprising the makeup-removing oils, that does not mean that the makeup-removing oils are incapable of removing makeup. 
Furthermore, it is unclear how a makeup-removing composition without a makeup-removing oil illustrates that the makeup-removing oils are incapable of removing oils all by themselves. The oils are modified by the term “makeup-removing”, which means that the oils should be capable of removing makeup. As such, Appellant’s argument is unpersuasive. 


The Examiner disagrees and does not find Appellant’s argument to be persuasive. As discussed above, it is not clear where Sebillotte-Arnaud et al. disclose that other oils, beside makeup-removing oils can be used in the composition and the composition would still function as a makeup-removing composition. Sebillotte-Arnaud et al. discloses suitable oils for the lipophilic phase in ¶¶ [0048]-[0054]. Appellant has not shown wherein these oils are not makeup-removing oils. Even though Sebillotte-Arnaud et al. may not disclose the oils in ¶¶ [0048]-[0054] as makeup-removing oils, that does not mean that the ones that are disclosed as makeup-removing do not remove makeup. As such, Appellant’s argument is unpersuasive. 

Appellant argues that the term “makeup-removing oils” can only be reasonably understood as encompassing oil-based solvents useful for aiding in removing makeup, in conjunction with the other aspects of the composition. Nothing indicates that makeup-removing oils, alone, could, or should be used as composition for removing makeup. 
The Examiner disagrees. As discussed above, the oils are modified by the term “makeup-removing”, which means that the oils should be capable of removing makeup. Furthermore, Sebillotte-Arnaud et al. disclose in ¶ [0005] wherein to remove makeup, 

Appellant argues that paragraph [0061] does not indicate that the fatty ester, alone, can function as a makeup-removing composition.
The Examiner disagrees and does not find Appellant’s argument to be persuasive. As discussed above, Sebillotte-Arnaud et al. disclose in ¶ [0005] wherein to remove makeup, the greater the amount of oil, the greater the effectiveness. Thus, it appears that it is the oil that causes makeup to be removed and it does not appear that the other aspects of the composition are required to remove makeup. As such, Appellant’s argument is unpersuasive. 

Appellant argues that Sebillotte-Arnaud et al. in ¶ [0004] teach that a composition of just oils is not very practical for use since they run during application.
The Examiner does not find Appellant’s argument to be persuasive. Instant claim 1 recite wherein the composition consists of optionally a polymeric thickener. Therefore, the claimed invention is not limited to a composition of just oils and the claimed invention is not taught away by the prior art. Furthermore, Sebillotte-Arnaud et al. disclose in ¶ [0006] wherein a support such as cotton wool is used when the composition runs. Therefore, a composition of just oils is not taught away since it was 

Appellant argues that Soliman teaches an anhydrous makeup removing composition that includes an ionic surfactant and each of the five products cited in the Marie Claire article are known as containing more than just the makeup-removing oils disclosed in Sebillotte-Arnaud et al.
The Examiner does not find Appellant’s argument to be persuasive. Other prior arts disclosing a composition comprising additional ingredients does not mean that a composition consisting of the claimed esters is nonobvious. As discussed above, since makeup-removing oils remove makeup, it would have been obvious to one of ordinary skill in the art to have formulated a makeup-removing composition consisting of the makeup-removing oils disclosed by Sebillotte-Arnaud. As such, Appellant’s argument is unpersuasive.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/TRACY LIU/Primary Examiner, Art Unit 1612                                                                                                                                                                                                        
Conferees:
/FREDERICK F KRASS/Supervisory Patent Examiner, Art Unit 1612                                                                                                                                                                                                        
/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.